Filed 11/15/21 P. v. Polk CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B306972

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA034657)
         v.

DARRYL JOHN POLK,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of the
Los Angeles County, Robert, J. Perry, Judge. Dismissed.
         Rudolph J. Alejo, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Phillip J. Lindsay, Senior
Assistant Attorney General, Julie A. Malone, Supervising Deputy
Attorney General, and Jennifer O. Cano, Deputy Attorney
General, for Plaintiff and Respondent.
      Darryl John Polk appeals the superior court’s denial of his
postjudgment motion for a youth offender parole hearing. We
dismiss the appeal, which was taken from a nonappealable order.
               PROCEDURAL BACKGROUND
       Polk was convicted in 1991 following a jury trial of two
counts of first degree murder (Pen. Code, § 187, subd. (a)),1
two counts of first degree robbery (§ 211) and one count of first
degree residential burglary (§ 459). As to the two murder counts
the jury found true felony-murder and multiple-murder special-
circumstance allegations (§ 190.2, subd. (a)(3) & (17)). The jury
also found true firearm enhancement allegations (§§ 12022.5,
12022, subd. (a)) and the special allegation that Polk had suffered
three prior felony convictions (§§ 667, subd. (a), 667.5, subd. (b)).
The court sentenced Polk to two consecutive indeterminate state
prison terms of life without parole plus a determinate nine-year
state prison term. We affirmed the convictions and sentence on
appeal. (People v. Polk (1996) 47 Cal.App.4th 944.)
       In May 2020 Polk, representing himself, filed a
postjudgment motion in superior court for a youth offender parole
hearing under section 3051. That section authorizes hearings for
the purpose of reviewing the parole suitability of prisoners who
were 25 years of age or younger at the time of their commitment
offense during their 15th, 20th or 25th year of incarceration,
depending on the offense, with several exceptions. (§ 3051,
subds. (b), (h).) As to inmates sentenced to life without parole,
only those who were under age 18 at the time of the controlling
offense are eligible for such hearings. (§ 3051, subds. (b)(4), (h).)
Polk, who asserts he was 25 years old at the time of the robbery


1     Statutory references are to this code.



                                  2
murders,2 argued that limitation was arbitrary and violated his
right to equal protection under the Fourteenth Amendment to the
United States Constitution, relying on People v. Edwards (2019)
34 Cal.App.5th 183, which held section 3051, subdivision (h)’s
exclusion of serious felony sex offenders sentenced under the one
strike law (§ 667.61) from youth offender parole hearings violated
the defendants’ right to equal protection.3
      The superior court denied the motion, stating Polk’s
argument “makes little sense and offers no compelling legal
rationale or support.” Polk filed a timely notice of appeal.
                         DISCUSSION
      As the Attorney General argues, and as Polk seemingly
acknowledges, filing a nonstatutory postjudgment motion in
superior court was not the proper procedural vehicle for Polk to
raise his constitutional claim. Once a judgment is rendered the
sentencing court, with limited statutory exceptions, is without


2     Polk was born on February 13, 1965. The information
charging him with robbery and murder alleged the crimes had
occurred “[o]n and between February 12, 1991 and February 13,
1991.” However, as described in our opinion affirming the
judgment the evidence at trial indicated the murders had
occurred sometime after midnight on February 13, 1991—that is,
on Polk’s 26th birthday. (See People v. Polk, supra,
47 Cal.App.4th at pp. 947-948.)
3     Whether excluding from youth offender parole
consideration individuals convicted of serious sex crimes and
sentenced under the one strike law violates the equal protection
clause of the Fourteenth Amendment, as held in People v.
Edwards, supra, 34 Cal.App.5th 183, is currently pending before
the Supreme Court in People v. Williams (2020) 47 Cal.App.5th
475, review granted July 22, 2020, S262229.



                                3
jurisdiction to grant relief to a defendant seeking to modify or
challenging aspects of his or her sentence. (See People v.
Alexander (2020) 45 Cal.App.5th 341, 344-345; People v.
Hernandez (2019) 34 Cal.App.5th 323, 326; see also People v.
Karaman (1992) 4 Cal.4th 335, 352 [court retains power to
modify a sentence “at any time prior to execution of the
sentence”]; cf. In re Murray (2021) 68 Cal.App.5th 456 [merits of
constitutional challenge to section 3051’s distinction between
juvenile and youthful offenders convicted of murder and
sentenced to life without parole considered following petition for
writ of habeas corpus and issuance of an order to show cause].)
      The right to appeal is statutory: “‘[A] judgment or order is
not appealable unless expressly made so by statute.’” (People v.
Mazurette (2001) 24 Cal.4th 789, 792; accord, People v. Mena
(2012) 54 Cal.4th 146, 152.) Although a defendant may appeal
from an order after judgment “affecting the substantial rights of
the party” (§ 1237, subd. (b)), an order denying a motion the
superior court lacked jurisdiction to grant does not affect a
defendant’s substantial rights (People v. Alexander, supra,
45 Cal.App.5th at p. 344) and is not appealable (People v. Torres
(2020) 44 Cal.App.5th 1081, 1084.)4 Accordingly, Polk’s appeal
must be dismissed. (Alexander, at p. 344; People v. Turrin (2009)
176 Cal.App.4th 1200, 1208.)5


4     Because there is no right to appeal from a superior court’s
denial of habeas corpus relief (see Briggs v. Brown (2017)
3 Cal.5th 808, 825; In re Clark (1993) 5 Cal.4th 750, 767, fn. 7),
construing Polk’s motion in the superior court as a petition for
writ of habeas corpus would not salvage his appeal.
5     Given the absence of evidence in the record on appeal that
Polk was 25 years of age or younger at the time he committed the


                                 4
                         DISPOSITION
      The appeal is dismissed.



                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.                FEUER, J.




murders for which he was sentenced to life without parole, we
decline his suggestion that we treat the opening brief as an
original petition for writ of habeas corpus in this court. (See
Robinson v. Lewis (2020) 9 Cal.5th 883, 895 [“[a]ll courts in
California have original habeas corpus jurisdiction, but that does
not mean all courts must exercise it in all circumstances”].) Our
dismissal of his appeal does not preclude Polk from seeking
habeas corpus relief in the superior court if he can establish his
standing to challenge the constitutionality of section 3051 as it
applies to him. (See Boorstein v. CBS Interactive, Inc. (2013)
222 Cal.App.4th 456, 465 [“‘[a]s a general principle, standing to
invoke the judicial process requires an actual justiciable
controversy as to which the complainant has a real interest in the
ultimate adjudication’”]; see generally Common Cause v. Board of
Supervisors (1989) 49 Cal.3d 432, 439 [“[t]he purpose of a
standing requirement is to ensure that the courts will decide only
actual controversies between parties with a sufficient interest in
the subject matter of the dispute to press their case with vigor”].)



                                 5